PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ethicon LLC
Application No. 17/061,858
Filed: 2 Oct 2020
For: END EFFECTOR DETENTION SYSTEMS FOR SURGICAL INSTRUMENTS
:
: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF THE 
: HOLDING OF ABANDONMENT
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed June 23, 2022

The Notice of Abandonment mailed June 23, 2022 errantly states that the application is abandoned for failure to timely submit a proper reply to the non-final Office action mailed December 24, 2021. The record reflects that a reply to the non-final Office action was filed June 24, 2022. The reply consisted of an amendment and a three-month extension of time.

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 3731 for further processing of the reply filed June 24, 2022 in response to the non-final Office action.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions